Title: From George Washington to Thomas Walker, 11 August 1758
From: Washington, George
To: Walker, Thomas


To Thomas Walker—Commissary 
Dear SirCamp at Fort Cumberland 11th Augt 1758     
I receivd a Letter from Colo. Bouquet last Night containing the Paragraph following.
“Please to write to Mr Walker to send Us as soon as possible a supply of Cattle: The Calculation upon Paper will starve Us.”
I have lost no time in transmitting this to you. I expect Orders every moment for Marching the Virga Troops to Rays Town, that being the Rout determind on for the Army. They have already workd on the Road to be opend from thence to Fort Duquesne and flatter themselves with getting a better than Genl

Braddocks—they may do so—and I shall believe it when I am an eye witness to it.
In my last I gave you my thoughts of the Expedition—they are not alterd from any thing I have since seen. I wish you were well & among Us. none woud be more rejoicd to see you than Dr Sir Yr most Obedt Hble Servt

Go: Washington


P.S. I shall send a Party to meet the Convoy at Pearsalls the 15th.

